Citation Nr: 1641393	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  04-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to August 1971 and from October 1972 to October 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Cleveland, Ohio RO.  In December 2007, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In January 2008, August 2011, November 2013, and March 2014, the Board remanded the matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the expanded record, the Board finds that additional development is necessary to ensure that the Board's instructions are fulfilled.

The Veteran contends that his bilateral eye disability is related (secondary) to his service-connected diabetes mellitus.  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disease, will be service connected.  

The Board's previous (March 2014) remand found a December 2013 VA examination to be inadequate for rating purposes because it was not by an ophthalmologist (as the Board had specifically instructed in its November 2013 remand), and the examining optometrist did not offer an opinion regarding whether the Veteran's eye disabilities were aggravated by his service-connected diabetes.  [The Board noted that in adjudicating a secondary service connection claim, governing law provides that VA must address the aggravation aspect of such a claim.]  The Board remanded the matter for a new examination and an opinion by an ophthalmologist, to include regarding whether any current eye disability is related to (was caused or aggravated by) his service-connected diabetes mellitus.  
In April 2014 the Veteran was again examined by an optometrist.  In a July 2014 DBQ opinion (apparently based on the optometrist examination findings), a reviewing ophthalmologist noted that the Veteran's diagnoses include diabetic type 2 without retinopathy; bilateral mild nuclear sclerotic cataract; primary open angle glaucoma suspect bilaterally secondary to optic nerve head appearance vs. physiological cupping bilaterally; intermediate dry age related macular degeneration bilaterally; and constriction of the visual field bilaterally.  The ophthalmologist stated that the Veteran does not have diabetic retinopathy.  The ophthalmologist opined that the cataract is very mild, not affecting the Veteran's vision at this time, and that diabetes is known to increase the risk of developing cataract; however, the Veteran has only very mild cataract in both eyes which can be seen in normal patients his age, and he has no vision loss from cataract.  The ophthalmologist stated that it is not known what causes macular degeneration; although some risk factors are known, diabetes is not among them.  The ophthalmologist stated that diabetes is known to increase the risk of glaucoma, but the Veteran does not have a diagnosis of glaucoma (he is being monitored as a glaucoma suspect vs. physiologic cupping).  The ophthalmologist opined that the Veteran's constriction of visual fields is not from diabetes.  An article about dry age related macular degeneration is attached to the opinion.

A July 2014 supplemental statement of the case (SSOC) incorrectly refers to an April 25, 2014 VA eye clinic treatment record as a C&P eye examination/medical opinion, stating that the Board had remanded the matter "for a VA medical opinion and for the evidence of record to be reviewed by an optometrist [which is inaccurate, as review by an ophthalmologist was sought]."  The SSOC indicated that the "file was reviewed by a staff physician and optometrist" on April 7 and 25, 2014.  

The Board finds that the March 2014 remand instructions were not fulfilled.  The Veteran was not afforded a new examination by an ophthalmologist [as the previous remand expressly instructed], and the July 2014 reviewing ophthalmologist's report based on the optometrist's examination did not include an opinion regarding whether the Veteran's eye disabilities are aggravated by his service-connected diabetes mellitus, and the SSOC misstated the specific instruction that an opinion is by an ophthalmologist is needed,.  The medical opinions in the record do not include one that adequately addresses whether the Veteran's service-connected diabetes mellitus aggravated his eye disabilities, and the Board's consideration must encompass that aspect of the claim.  Consequently, another examination to secure a fully adequate medical opinion in this matter is necessary.  

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an ophthalmologist to determine the nature and likely etiology of his eye disabilities, and specifically whether or not they were caused or aggravated by his service-connected diabetes mellitus.  Following a review of the Veteran's claims file, to include this remand, and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) Please identify by medical diagnosis each eye disability entity diagnosed.

b) Regarding each eye disability entity diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such was either caused or aggravated by (increased in severity due to) his service-connected diabetes mellitus.  If a diagnosed eye disability is determined to not be related to (caused or aggravated by) the Veteran's service-connected diabetes mellitus, please identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

